Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Johnson et al. (2014/0349246) discloses an oral cavity washing device (Fig. 1) comprising: a nozzle (neck portion 38 and cavitation portion 39, Fig. 1) having a flow passage structure (the passage within the venturi design cavitation assembly 63, see the cross-sectional view of Fig. 3A) including a flow passage that 5includes an inlet port (the opening at the proximal end of inlet channel 65, Fig. 3A) for receiving washing liquid (from fluid reservoir 42, Fig. 1) and an outlet port (the distal-most opening of outlet region 71, Fig. 3A) for ejecting the washing liquid; and a pump (pump 46, Fig. 1) to feed the washing liquid (from fluid reservoir 42, Fig. 1) to the inlet port (proximal end of 65),10 wherein the flow passage structure (the passage of 63, Fig. 3A) includes: a first component (1, see annotated Fig. A of the Final Rejection) having a first flow passage (channel 65); a third component (3, see annotated Fig. A of the Final Rejection) disposed downstream of the first component and having a third flow passage (the passage associated with third component 3, Fig. A of the Final Rejection); a reducer (venturi region 67, Fig. 3A) being disposed downstream of the third component (3) and being configured to reduce a width of the flow passage (the width of the flow passage is reduced, see Fig. 3A); and a fourth component (4, see annotated Fig. A of the Final Rejection) being disposed downstream of the reducer (67) and having a fourth flow passage (passage associated with outlet region 71, Fig. 3A) that widens (see Fig. 
Johnson is silent regarding a second component disposed downstream of the first component and having a second flow passage that is narrower than the first flow passage, the second component including a tubular part that protrudes into the flow passage, wherein the tubular part includes a first end surface facing the inlet port and extending perpendicular to a center line of the flow passage, a second end surface facing the outlet port and extending perpendicular to the center line of the flow passage, and the tubular part reduces a width of the second flow passage in the tubular part to a first width, wherein a width of the third flow passage at the reducer having a second width that is smaller than the first width.
Lee (2015/0118643) discloses a dental cleaning apparatus with a cavitation inducing component (27, Fig. 5) including a tubular part that protrudes into a flow passage (tube insert 27, Figs. 5-6), wherein the tubular part includes a first end surface facing the inlet port and extending perpendicular to a center line (flow path 29, Fig. 6) of the flow passage (bottom wall of tube 27, Fig. 6), a second end surface facing outward and extending perpendicular to the center line of the flow passage (upper wall of tube 27, Fig.6), and the tubular part (27) reduces a width of the flow passage in the tubular part to a first width (flow path 29 is approximately 1 mm, see the last sentence of [0022]).
Soyama (2015/0039268) discloses a related cavitation jet device (Figs. 4A-4G) which has at least four flow path components (see the portions of the nozzle with different widths in Fig. 4D, for example), with different widths (see Fig. 4D), and the fourth component has a passage that widens with an advancement in the path from the reducer to the outlet port (see the distal portion of Fig. 4D).
However, none of the prior art of record teach, disclose, or fairly suggest the particular combination of first, second, third, fourth components, and the reducer as claimed. For example, although Lee teaches a component which is similar to the second component, there is no motivation to introduce this component between the first and third components of Soyama or Johnson. Furthermore, none of the prior art of record suggests a motivation for the width of the third flow passage at the reducer to be smaller than the first width of the tubular part. Therefore, claims 1-10 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785